--------------------------------------------------------------------------------

EXHIBIT 10.2


AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT


as of April 29, 2014


TD Bank, N.A., as Agent
317 Madison Avenue, 3rd Floor
New York, New York 10017


Ladies and Gentlemen:


TD BANK, N.A., in its capacity as agent (in such capacity, “Agent”) pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
Secured Parties (as defined in the Loan Agreement), the parties to the Loan
Agreement as lenders (individually, each a “Lender” and, collectively,
“Lenders”), PRIMO WATER CORPORATION, a corporation organized under the laws of
the State of Delaware (“Parent”), PRIMO PRODUCTS, LLC, a limited liability
company organized under the laws of the State of North Carolina (“Products”),
PRIMO DIRECT, LLC, a limited liability company organized under the laws of the
State of North Carolina (“Direct”), PRIMO REFILL, LLC, a limited liability
company organized under the laws of the State of North Carolina (“Refill”),
PRIMO ICE, LLC, a limited liability company organized under the laws of the
State of North Carolina (“ICE”; and together with Parent, Products, Direct and
Refill, each a “Borrower” and collectively, “Borrowers”), and PRIMO REFILL
CANADA CORPORATION, a corporation organized under the laws of the Province of
British Columbia, Canada (“Canadian Guarantor”), have entered into certain
financing arrangements pursuant to which Agent and Lenders may make loans and
advances and provide other financial accommodations to Borrowers as set forth in
the Loan and Security Agreement, dated April 30, 2012, by and among Agent,
Lenders, Borrowers and Canadian Guarantor, as amended by Amendment No. 1 to Loan
and Security Agreement and Consent  dated as of February 22, 2013 (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the Other Documents
(as defined in the Loan Agreement).
 
Borrowers and Canadian Guarantor have requested that Agent and Required Lenders
make certain amendments to the  Loan Agreement  which Agent and Required Lenders
are willing to do subject to the terms hereof.
 
The parties hereto wish to enter into this Amendment No. 2 to evidence and
effectuate such consent, amendments and certain other agreements relating
thereto, in each case subject to the terms and conditions and to the extent set
forth herein.
 
In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.                    Interpretation.  All capitalized terms used herein shall
have the meanings assigned thereto in the Loan Agreement and the Other
Documents, unless otherwise defined herein.

--------------------------------------------------------------------------------

2.                   Amendments to Loan Agreement.
 
(a)            Additional Definition.  As used herein, the following term shall
have the meaning given to it below, and the Loan Agreement and the Other
Documents are hereby amended to include, in addition and not in limitation, the
following definition:
 
“Amendment No. 2” shall mean Amendment No. 2 to Loan and Security Agreement,
dated as of April 29, 2014, by and among Borrowers, Canadian Guarantor, Agent
and the Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
    
(b)            Amendment to Section 13.1 (Term).  The last sentence of Section
13.1 is hereby deleted in its entirety and replaced by the following:
 
“Loan Parties may terminate this Agreement at any time upon not less than thirty
(30) days prior written and irrevocable notice to Agent upon Payment in Full of
all of the Obligations; provided, that, the Loan Parties may revoke any such
termination notice relative to the proposed Payment in Full of the Obligations
if the closing of any refinancing the proceeds of which will be used in whole,
or in part, to make such Payment in Full does not occur on or before the date of
the proposed termination.
 
3.                   Representations, Warranties and Covenants.  Each Borrower
and Canadian Guarantor hereby represents, warrants and covenants to Agent and
Lenders the following (which shall survive the execution and delivery of this
Amendment No. 2), the truth and accuracy of which are a continuing condition of
the making of Loans to Borrowers:
 
(a)            this Amendment No. 2 and each other agreement or instrument to be
executed and delivered by Borrowers and Canadian Guarantor in connection
herewith (collectively, together with this Amendment No. 2, the “Amendment
Documents”) have been duly authorized, executed and delivered by all necessary
action on the part of Borrowers and Canadian Guarantor which are a party hereto
and thereto and, if necessary, their respective stockholders, as the case may
be, and the agreements and obligations of Borrowers and Canadian Guarantor, as
the case may be, contained herein and therein constitute the legal, valid and
binding obligations of Borrowers and Canadian Guarantor, enforceable against
them in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought;
 
(b)           the execution, delivery and performance of the Amendment Documents
(a) are all within Borrowers’ and Canadian Guarantor’s respective corporate or
limited liability company powers (or, in the case of Canadian Borrower, its
unlimited liability company powers), (b) are not in contravention of law or the
terms of Borrowers’ or Canadian Guarantor’s certificate or articles of
incorporation of organization or formation, bylaws, operating agreement or other
organizational documentation, or any indenture, agreement or undertaking to
which Borrowers or Canadian Guarantor is a party or by which Borrowers or
Canadian Guarantor or its property are bound and (c) shall not result in the
creation or imposition of any lien, claim, charge or encumbrance upon any of the
Collateral, except in favor of Agent and Lender pursuant to the Loan Agreement
and the Other Documents as amended hereby;
2

--------------------------------------------------------------------------------

(c)            all of the representations and warranties set forth in the Loan
Agreement and the Other Documents, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date; and
 
(d)            no Default or Event of Default exists as of the date of this
Amendment No. 2.
 
4.                   Conditions Precedent.  This Amendment No. 2 shall not be
effective until the satisfaction of each of the following conditions precedent
in a manner satisfactory to Agent:
 
(a)            Agent shall have received an original (or faxed or electronic
copy) of this Amendment No. 2, duly authorized and executed by Borrowers and
Canadian Guarantor; and
 
(b)            no Default or Event of Default exists as of the date of this
Amendment No. 2.
 
5.                  Effect of this Amendment No. 2.  Except as modified pursuant
hereto, no other changes or modifications to the Financing Arrangements are
intended or implied and in all other respects the Other Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof.  To the extent of conflict between the terms of this
Amendment No. 2 and the Other Documents, the terms of this Amendment No. 2 shall
control.  The Loan Agreement and this Amendment No. 2 shall be read and
construed as one agreement.
 
6.                   Further Assurances.  The parties hereto shall execute and
deliver such additional documents and take such additional action as may be
necessary or desirable to effectuate the provisions and purposes of this
Amendment No. 2.
 
7.                   Governing Law.  The rights and obligations hereunder of
each of the parties hereto shall be governed by and interpreted and determined
in accordance with the internal laws of the State of New York (without giving
effect to principles of conflict of laws).
 
8.                   Binding Effect.  This Amendment No. 2 shall be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and assigns.
 
9.                    Counterparts.  This Amendment No. 2 may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one and the same agreement.  In making proof of this Amendment No. 2, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto.  Delivery of an executed
counterpart of this Amendment No. 2 by telecopier or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2.  Any party delivering an executed
counterpart of this Amendment No. 2 by telecopier or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment No. 2, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 2 as to such party or any other party. 
 
[SIGNATURE PAGE FOLLOWS]
3

--------------------------------------------------------------------------------

By the signature hereto of their duly authorized officers, the parties hereto
agree as set forth herein.


 
Very truly yours,
 
 
 
 
 
 
PRIMO WATER CORPORATION,
 
 
PRIMO PRODUCTS, LLC,
 
 
PRIMO REFILL, LLC,
 
 
PRIMO ICE, LLC,
 
 
as Borrowers
 
 
 
 
 
 
By:
Mark Castaneda
 
 
Name:
/s/ Mark Castaneda
 
 
Title:
CFO
 
 
 
 
 
 
PRIMO DIRECT, LLC,
 
 
as a Borrower
 
 
 
 
 
 
By:
Mark Castaneda
 
 
Name:
/s/ Mark Castaneda
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
PRIMO REFILL CANADA CORPORATION,
 
 
as Canadian Guarantor
 
 
 
 
 
 
By:
Mark Castaneda
 
 
Name:
/s/ Mark Castaneda
 
 
Title:
CFO
 



[Signatures Continued on Next Page]
 
[Signature Page to Amendment No. 2 to LSA and Consent]
 

--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]


AGREED:
 
TD BANK, N.A., as Agent
 
 
 
 
By:
Frank Bertelle
 
Name:
/s/ Frank Bertelle
 
Title:
VP
 



[Signature Page to Amendment No. 2 to LSA and Consent]
 
 

--------------------------------------------------------------------------------